 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK y |

 

 

 

 

 

 

 

 

wneeee ~--X ELECERONICALL A (LED !

DWAYNE WHITE, : pOCH# i
Plaintiff, DATE FILED: || 2711.24

v. : a

WESTCHESTER COUNTY; WARDEN

MOCCIO, in his individual and official

capacities; JOSEPH K. SPANO, Westchester ORDER OF DISMISSAL

 

County Department of Corrections :
Commissioner, in his individual and official :
capacities; JOSEPH HALL, Resolve to Stop : 18 CV 12048 (VB)
the Violence Program Supervisor, in his
individual and official capacities; and
PAMELA SPENCER, Solutions Program
Supervisor, in her individual and official
capacities,
Defendants.

oe te tt Se eX

 

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint dated December 16, 2018. (Doc. #2). At that time, plaintiff was incarcerated
at Westchester County Jail. (See id. at 1).

As the Court stated in its Order of Service dated January 25, 2019, it is plaintiffs
responsibility to notify the Court in writing if his address changes, and the Court may dismiss the
action if plaintiff fails to do so. (Doc. #6).

The January 25 Order of Service was mailed to plaintiff, along with an “Instructions for
Litigants Who Do Not Have Attorneys” pamphlet and a blank “Notice of Change of Address”
form. (Doc. #7). Like the January 25 Order of Service, the Instructions pamphlet also states it is
plaintiff’s responsibility to notify the Court in writing if his address changes, and the Court may
dismiss the action if plaintiff fails to do so. (See id. at ECF 2).

On April 8, 2019, plaintiff submitted a Notice of Change of Address, stating his updated

address at Downstate Correctional Facility in Fishkill, New York. (Doc. #17).
On April 18, 2019, plaintiff submitted a second Notice of Change of Address, stating his
updated address at Franklin Correctional Facility in Malone, New York. (Doc. #18).

On November 12, 2019, the Court received notice that its October 25, 2019, Order
deeming unopposed defendants Warden Moccio, Joseph Spano, and Westchester County’s |
motion to dismiss (Doc. #40), which was mailed to plaintiff, was returned as undeliverable
because plaintiff was released from custody. Information provided on DOCCS’s website states
plaintiff was released from DOCCS’s custody on August 13, 2019.

Thus, by Order dated November 14, 2019, the Court ordered plaintiff to update the Court
in writing by December 16, 2019, as to his current address. (Doc. #41), The November 14
Order warned plaintiff, in bold and underlined font, that if he failed to update his address by
December 16, 2019, the Court may dismiss the case pursuant to Fed. R. Civ. P. 41(b) for failure
to prosecute or comply with court orders. (Id.). The November 14 Order was mailed to plaintiff
on November 15, 2019.

On December 4, 2019, the November 14 Order was returned as undeliverable with the
following notation: “Undeliverable as Addressed/Released.”

Plaintiff failed to update his address by December 16 or seek an extension of time in
which to do so.

Accordingly, by Order dated December 23, 2019, the Court sua sponte extended to
January 21, 2020, plaintiff’s time to update his address in writing. (Doc. #42). The December
23 Order warned plaintiff, in bold and underlined font, that if he failed to update his address by

January 21, 2020; the Court will dismiss the case pursuant to Fed. R. Civ. P. 41(b) for failure to
prosecute or comply with court orders. (Id.), The December 23 Order was mailed to plaintiff on
December 26, 2019.

On January 8, 2020, the December 23 Order was returned as undeliverable with the
following notation: “Return to Sender, Not Deliverable as Addressed, Unable to Forward,
Forward Order Expired.”

To date, plaintiff has failed to update his address in writing. Indeed, he last
communicated with the Court by letter dated July 2, 2019. (See Doc. #37). Accordingly, the
Court concludes plaintiff has abandoned this case. Having considered all of the factors set forth
in Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996), the Court dismisses this case with prejudice
for failure to prosecute or comply with Court orders. Fed. R. Civ. P. 41(b).

The Clerk is directed to terminate as moot defendants’ pending motions to dismiss.
(Docs. ##19, 29) and motion for default judgment (Doc. #43).

The Clerk is further directed to close this case and mail a copy of this Order to plaintiff at
the address on the docket.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: January 27, 2020

White Plains, NY
SO ORDERED:

hal

Vincent L. Briccetti
United States District Judge

 
